 

Execution Copy

 

CONSULTING AGREEMENT

 

THIS CONSULTING AGREEMENT (the “Agreement”) is effective as of the 4th day of
March, 2014 (the “Effective Date”) by and between ARKADOS GROUP, INC., a
Delaware corporation (hereinafter referred to collectively with its subsidiaries
as the “Company”) with its address at 211 Warren Street, Suite 320, Newark, New
Jersey 07103, and SENTEGRITY LLC, a New York limited liability company with an
address at 3131 NE 188th Ste. 2701 Aventura FL 33180 (sometimes referred to
hereinafter as “Consultant”).

 

RECITALS

 

WHEREAS, Consultant has unique knowledge and expertise in the industry in which
the Company does business; and

 

WHEREAS, the Company desires to retain the services of the Consultant to provide
certain sales and marketing services to the Company, and the Consultant desires
to perform such services for the Company.

 

NOW THEREFORE, in consideration of the mutual covenants and promises contained
herein and other good and valuable consideration, the receipt and sufficiency of
which is hereby acknowledged by the parties hereto, the parties agree as
follows:

 

1.Engagement of Services

 

During the Term (as defined below), the Consultant agrees to perform such sales
and marketing and related services to and for the Company as may be reasonably
requested from time to time by the Company.

 

 

2.Compensation

                      

2.1 Consulting Fees. The Company shall compensate the Consultant on the last
business day of each month during the Term, as payment for services rendered, as
follows:

 

2.1.1.Cash (check) in the amount of Three Thousand Five Hundred Dollars
($3,500.00); and

2.1.2.a warrant to acquire 250,000 shares of common stock of the Company at
$0.04 per share, in the form attached hereto as Exhibit “A.” The failure by the
Company to issue the physical warrant timely during the Term shall not preclude
Consultant’s rights pursuant to the warrant, nor alter the expirations thereof,
which shall accrue as of the date earned (that is, on the last business day of
each month during the Term).

 

2.2 Reimbursement of Expenses. The Company shall reimburse the Consultant for
all reasonable and necessary expenses incurred or paid by the Consultant in
connection with, or related to, the performance of his services under this
Agreement. The Consultant shall submit to the Company itemized monthly
statements, in a form satisfactory to the Company, of such expenses incurred in
the previous month. The Company shall pay to the Consultant amounts shown on
each such statement within 30 days after receipt thereof. Notwithstanding the
foregoing, the Consultant shall not incur total expenses in excess of $100 per
month without the prior written approval of the Company.

 



 

 

 

Execution Copy

 

2.3 No Other Benefits. The Consultant shall not be entitled to any benefits,
coverages or privileges, including, without limitation, social security,
unemployment, medical or pension payments, made available to employees of the
Company.

 

2.4 Consultant shall not be entitled to any compensation other than as specified
in this Agreement.

 

3.Independent Consultant Relationship

 

3.1 Nature of Relationship. Consultant’s relationship with Arkados will be that
of an independent contractor and nothing in this Agreement shall be construed to
create a partnership, joint venture, or employer-employee relationship. Since
Consultant will not be an employee of Arkados, Consultant will not be entitled
to any of the benefits which Arkados may make available to its employees, such
as group insurance, profit-sharing or retirement benefits. Consultant is not the
agent of Arkados and is not authorized to make any warranty, representation,
contract, or commitment on behalf of Arkados unless specifically requested or
authorized to do so by Arkados. Consultant will indemnify, defend and hold
harmless Arkados for claims of any third party arising out of any unauthorized
statements by Consultant. Consultant is responsible for providing all
facilities, tools and equipment that Consultant may require to perform services
for Arkados hereunder.

 

3.2 Consultant Responsible for Taxes and Records. Consultant acknowledges and
agrees that it will be solely responsible for and will file and remit on a
timely basis, all tax returns and payments required to be filed with or made to
any Federal, State or local tax authority, on behalf of Consultant and/or
Consultant’s employees, with respect to Consultant’s performance of services and
receipt of fees under this Agreement, including, without limitation, amounts
required to be paid for (i) social security, (ii) Federal, State or any other
employee payroll taxes, (iii) Federal unemployment taxes, (iv) workers’
compensation, (v) disability insurance, and (vi) similar items. No payments to
Consultant will be subject to withholding by Arkados for the payment of Taxes
and Other Payments. Consultant will be solely responsible for and must maintain
adequate records of expenses incurred in the course of performing services under
this Agreement. Arkados will regularly report amounts paid to Consultant by
filing Form 1099 MISC with the Internal Revenue Service as required by law.

 

3.3 Risk Borne by Consultant. Consultant shall perform the services hereunder
entirely at the Consultant’s risk. Consultant assumes all responsibility for the
subject matter of this Agreement. Consultant shall be solely liable for any acts
made during Consultant’s performance under this Agreement. Any assignment of
Consultant’s duties or obligations hereunder is hereby expressly prohibited. Any
such assignment shall be deemed void and without force or effect.

 

3.4 Compliance with Applicable Law. Consultant agrees that, in performance of
the services required under this Agreement, Consultant has full and sole
responsibility for compliance with all applicable laws, statutes, ordinances and
regulations. Additionally, Consultant has the sole responsibility for compliance
with all other matters in conjunction with the services to be performed
hereunder.

 



2

 

 

Execution Copy

 

3.5 Indemnification. Consultant further agrees to indemnify, defend and hold
harmless Arkados from any and all claims, loss or liability incurred by reason
of any (a) unauthorized statements made while engaged in the service of Arkados;
(b) undisclosed conflict or by the alleged breach by Consultant of any
confidentiality, restrictive covenants or services agreement with anyone other
than Arkados; (c) any intentional act or omission or gross negligence while
engaged in services rendered to or on behalf of Arkados; (d) any breach of the
provisions of this Agreement.

 

4.Restrictive Covenants; Company Property.

 

4.1 Confidential Information

 

(a) Consultant agrees during the term of this Agreement and at all times
thereafter to take all steps necessary to hold in trust and confidence
Confidential Information of Arkados and its clients/customers, vendors/suppliers
and third parties disclosed to Consultant in the course of providing services to
Arkados. Consultant will not directly or indirectly use or disclose any
Confidential Information, for any purpose not specifically authorized by Arkados
in writing. “Confidential Information” includes, but is not limited to,
technical and business information (in any form whatsoever) and material
relating to products, trade secrets, research and development, production,
processes, policies, procedures, costs, profit or margin information, employee
information, finances, budgets, projections, investors, customers and customer
lists, addresses, contact information and similar information, production,
marketing and, sales, current and future business plans, documents, such as
drawings, manuals, letters, notes, notebooks, reports, sketches, memoranda,
records, files, data (in any form), vendor lists, addresses, contact
information, similar information and all extracts of any of the foregoing.

 

(b) Notwithstanding the other provisions of this Agreement, nothing received by
Consultant will be considered to be the Confidential Information if: 1) it has
been published or is otherwise readily available to the public other than by a
breach of this Agreement; 2) it has been lawfully received by Consultant from a
third party without confidential limitations; 3) it has been independently
developed by or for Consultant by personnel or agents having no access to the
Confidential Information and same may be proven by documentary evidence; or 4)
it was known to Consultant prior to its receipt by Consultant in the course of
work performed for Arkados and may be proven by documentary evidence.

 

(c) In addition, nothing set forth herein shall prevent disclosure of this
Agreement by the Company as may be required to governmental agencies.

 

4.2 Assignment of Works and Inventions.

 

(a) Consultant acknowledges and agrees that anything produced by Consultant in
the course of performance of services pursuant to this Agreement is a work made
for hire. To the extent any works performed by Consultant are not deemed a work
made for hire, Consultant hereby assigns to Arkados all patent, copyright, and
other intellectual property rights Consultant may have in any Inventions or
other protectable work created in the course of any services performed for
Arkados, whether such work was created solely by Consultant or jointly with
another. Consultant further agrees to execute, upon Arkados’ request, any
documents reasonably necessary to perfect such rights in Arkados. Inventions
resulting from Consultant’s work for Arkados under this Agreement are the
exclusive property of Arkados.

 



3

 

 

Execution Copy

 

(b) For purposes of this Agreement, “Inventions” includes any and all
inventions, improvements, discoveries, technical developments, computer
programs, notes, sketches, drawings, reports or other works that Consultant,
solely or jointly with others, conceives or reduces to practice as a result of,
or in the course of, any services performed for Arkados. Consultant assigns to
Arkados Consultant’s entire right, and shall cause any employee who may be an
inventor of an Invention to assign his or her entire right to all such
Inventions. Consultant agrees to cooperate with Arkados or its designee(s), both
during and after the term of this Agreement, in the procurement and maintenance
of Arkados’ rights in the Inventions, and to sign (or its employees to sign) all
papers which Arkados may consider necessary and desirable for securing and
maintaining such rights on behalf of Arkados or its designee(s).

 

(c) Arkados shall not have rights to any Invention conceived or reduced to
practice by Consultant for which no equipment, supplies, facility, or trade
secret information of Arkados was used and which was developed entirely on
Consultant’s own time except if 1) the Invention relates (i) to Arkados’
business or (ii) to Arkados’ actual or demonstrably anticipated research or
development, or 2) the Invention results from any services performed by
Consultant for Arkados.

 

(d) Consultant agrees to assist Arkados in any reasonable manner to obtain and
enforce for Arkados’ benefit patents, copyrights, and other property rights in
any and all countries, and Consultant agrees to execute, when requested, patent,
copyright or similar applications and assignments to Arkados and any other
lawful documents deemed necessary by Arkados for the purposes of this Agreement.
Consultant further agrees that the obligations and undertakings stated in this
Section will continue beyond the termination of Consultant’s service to Arkados.
If called upon to render assistance under this Section, Consultant will be
entitled to reimbursement of expenses incurred at or upon written request of
Arkados.

 

4.3 Conflicts of Interest, Non-Competition, Non-Solicitation. Consultant agrees
during the term of this Agreement not to accept work or enter into a contract or
accept an obligation inconsistent or incompatible with Consultant’s obligations
under this Agreement or with the scope of services to be rendered for Arkados.
Consultant warrants that to the best of Consultant’s knowledge, there is no
other contract or duty on Consultant’s part now in existence inconsistent with
this Agreement. During the term of this Agreement and for a period of two (2)
years after expiration or termination for any reason of this Agreement,
Consultant agrees not to:

 

(a)compete with the business of Arkados, whether individually or through any
entity, or to use (or permit the use of) any Confidential Information, directly
or indirectly, for the purpose of competing with the business of Arkados; or

 

(b)suggest to, induce or persuade any customer, client, vendor, supplier,
employee, Consultant or agent of Arkados to terminate or diminish its
relationship with Arkados.

 

Subject to the limitation regarding use of Confidential Information of Arkados
set forth above, the foregoing is not intended to otherwise limit the employment
of Consultant in his profession.

 

4.4 Arkados Property. Consultant acknowledges that Arkados’ sole and exclusive
property includes all Arkados trademark, trade names, service marks, copyrights,
and Confidential Information (defined above), whether delivered to Consultant by
Arkados, made available to Consultant, or made by Consultant in the performance
of services under this Agreement, relating to the business activities of Arkados
or its customers or suppliers and containing any information or data whatsoever.
Upon expiration or termination of this Agreement for any reason or in any
manner, with the exception of any samples purchased by Consultant (not on behalf
of or at the direction of Arkados), Consultant agrees to return to Arkados all
property of Arkados then in Consultant’s possession, except as Arkados may, by
proper written permission, allow Consultant to retain. Consultant further agrees
that nothing contained herein shall be a deemed a license to use any Arkados
property, except as directed by Arkados in the course of performing services
hereunder.

 



4

 

 



Execution Copy

 

4.5 Injunctive Relief for Breach. Consultant acknowledges and agrees that the
obligation and promises of Consultant under Sections 4.1, 4.2, 4.3, and 4.4 of
this Agreement are of a unique, intellectual character that gives them
particular value. Consultant acknowledges and agrees that a breach of any of the
promises or agreements contained in this Agreement will result in immediate
irreparable and continuing damage to Arkados for which there will be no adequate
remedy at law, and, in the event of such breach, Arkados will be entitled to
injunctive relief and/or a decree for specific performance, and such other
relief as may be proper without the necessity of posting bond and which may be
taken cumulatively and not concurrently. Any action taken by Arkados pursuant to
this Section shall not be deemed an election of remedies.

 

5.Term/Termination

 

5.1 Term. This Agreement shall be for a term of one (1) year from the Effective
Date but may be terminated earlier upon sixty (60) days advance written notice
by either party.

 

5.2 Survival of Provisions. The provisions set forth in Article 4, Section
5.1(b) and Article 6 of this Agreement shall survive any termination or
expiration of this Agreement.

 

6.General Provisions.

 

6.1 Governing Law. This Agreement shall be governed and construed in accordance
with the internal laws of the State of New Jersey without regard to the
conflicts of law provisions thereof. The Federal and State courts within the
State of New Jersey, County of Essex, shall have exclusive jurisdiction to
adjudicate any disputes arising out of or in connection with this Agreement, and
for any litigation adjudicating such disputes, venue shall lie in these courts.

 

6.2 Entire Agreement. This Agreement sets forth the entire understanding and
agreement of the parties as to the subject matter of this Agreement. It may not
be amended except in writing, signed by both parties.

 

6.3 Severability; Waiver. If any provision, or any portion of such provision, of
this Agreement is held to be invalid or unenforceable for any reason, the
remaining provisions, or portion of such provision, will continue in full force
without being impaired in any way. Arkados and Consultant agree to replace any
invalid and unenforceable provision with a valid and enforceable provision which
most closely approximates the intent and economic effect of the invalid or
unenforceable provision. The waiver by Arkados of a breach of any provision of
this Agreement of Consultant will not operate or be interpreted as a waiver of
any other or subsequent breach by Consultant.

 

6.4 Successors and Assigns. Neither this Agreement nor any of the rights or
obligations of Consultant arising under this Agreement may be assigned or
transferred without Arkados’ prior written consent. This Agreement will be for
the benefit of Arkados’ successors and assigns, and will be binding on
Consultant’s heirs, successors and legal representatives.

 



5

 

 

Execution Copy

 

6.5 Headings. Titles or headings to the sections and paragraphs of this
Agreement are not part of the terms of this Agreement, but are inserted solely
for convenience of reference.

 

6.6 Notices. All notices, requests and other communications under this Agreement
must be in writing, and must be mailed by registered or certified mail, postage
prepaid and return receipt requested, or delivered by hand to the party to whom
such notice is required or permitted to be given. If mailed, any such notice
will be considered to have been given three (3) business days after it was
mailed, as evidenced by the postmark. If delivered by hand, any such notice will
be considered to have been given when received by the party to whom notice is
given, as evidenced by written and dated receipt of the receiving party. The
mailing address for notice to either party will be the address in the
introductory paragraph of this Agreement. Either party may change its mailing
address by notice as provided by this Section 6.6.

 

6.7. Miscellaneous.

 

6.7.1 No delay or omission by the Company in exercising any right under this
Agreement shall operate as a waiver of that or any other right. A waiver or
consent given by the Company on any one occasion shall be effective only in that
instance and shall not be construed as a bar or waiver of any right on any other
occasion.

 

6.7.2 The captions of the sections of this Agreement are for convenience of
reference only and in no way define, limit or affect the scope or substance of
any section of this Agreement.

 

6.7.3 In the event that any provision of this Agreement shall he invalid,
illegal or otherwise unenforceable, the validity, legality and enforceability of
the remaining provisions shall in no way he affected or impaired thereby.

 

6.8. Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed to be an original, but all of which together shall
constitute one and the same instrument.

  

[REMAINDER OF PAGE LEFT INTENTIONALLY BLANK
SIGNATURE PAGE TO FOLLOW]

 

6

 

 

Execution Copy

 

IN WITNESS WHEREOF, the parties have executed this Consulting Agreement as of
the date first above written.

 



  ARKADOS GROUP, INC.        By: /s/ Terrence DeFranco   Name: Terrence DeFranco
  Title:  Chief Executive Officer       CONSULTANT:       SENTEGRITY LLC      
By: /s/ James Largotta   Name: James Largotta    

 

7

 

 

Execution Copy

 

EXHIBIT A

Form of Warrant

(see attached)

 



8

 